DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 18-34, drawn to a self-retaining suture thread, classified in A61B17/06166.
II. Claims 35-37, drawn to a method of making a self-retaining suture thread with a laser, classified in B26D3/08.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as being made by molding or stamping. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, and the inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jason Jonovski on 3/8/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 35-37. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 35-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kosa (US Pub No. 2009/0248070).







    PNG
    media_image1.png
    454
    862
    media_image1.png
    Greyscale


Regarding claim 35, Kosa discloses (Figure 5) a method of making a self-retaining suture thread (30) with a laser (laser disclosed in Paragraph 0041), comprising: directing a laser beam toward a suture thread that extends along a longitudinal axis (Paragraph 0041) (Figure 5); advancing the laser beam along a first path (see annotated figure above) relative to the longitudinal axis and thereby removing material from the suture thread along the first path [If the anchors or barbs 26 are created using lasers as disclosed in Paragraph 0041, then in order to achieve the configuration of Figure 5, the laser beam would have to advance along the first path to remove material from the suture thread along the first path]; and advancing the laser beam along a second path (see annotated figure above) that is acutely angled relative to the first path (Figure 5) and thereby removing If the anchors or barbs 26 are created using lasers as disclosed in Paragraph 0041, then in order to achieve the configuration of Figure 5, the laser beam would have to advance along the second path acutely angled relative to the first path to remove material from the suture thread along the second path], wherein the removal of the material along the first and second paths defines a slot (clearly shown in Figure 5) in the suture thread that opens to an outer surface thereof  (Figure 5), wherein the slot defines a tissue retainer (26) of the self-retaining suture thread (Paragraph 0046).
Regarding claim 36, wherein the first path comprises a first linear path (see annotated figure above) oriented at a first acute angle relative to the longitudinal axis (clearly shown in Figure 5), wherein the second path comprises a second linear path (see annotated figure above) oriented at a second acute angle relative to the longitudinal axis (clearly shown in Figure 5).

Allowable Subject Matter
          Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAJID JAMIALAHMADI/Examiner, Art Unit 3771